       Case: 1:18-cv-07002 Document #: 1 Filed: 10/18/18 Page 1 of 15 PageID #:1



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTHERN ILLINOIS

 MOTOROLA SOLUTIONS, INC.                                      )
                                                               )
                                                               )
                    Plaintiff,                                 )
                                                               )
           vs.                                                 )   Case No.
                                                               )
 NATIONAL UNION FIRE INSURANCE                                 )
 COMPANY OF PITTSBURGH, PA,                                    )
                                                               )
                                                               )
                   Defendant.                                  )   JURY TRIAL DEMANDED
                                                               )
                                                               )


                                                     COMPLAINT

         1.        Plaintiff Motorola Solutions, Inc. (“Motorola”), for its Complaint against

Defendant National Union Fire Insurance Company of Pittsburgh, Pa. (“National Union”), states

as follows:

                                           NATURE OF THE ACTION

         2.        In this action, Motorola seeks damages for National Union’s breaches of its duties

under excess liability insurance policies National Union issued to Motorola as part of Motorola’s

1981-1983 insurance program. National Union’s excess policies provide defense and indemnity

coverage to Motorola for covered liability claims when “Ultimate Net Loss,” as that term is

defined in the National Union policies, has been incurred in excess of $26 million for covered

claims in the 1981-1983 policy period.

         3.        However, when in excess of $26 million of Ultimate Net Loss in the 1981-1983

policy period for the defense and settlement of covered claims was incurred, National Union




C:\Users\JP368529\Documents\Motorola_NatUnion Complaint.docx
       Case: 1:18-cv-07002 Document #: 1 Filed: 10/18/18 Page 2 of 15 PageID #:2



refused to honor its coverage obligations, leaving Motorola on its own to pay certain defense

costs and settlements, and hindering efforts to settle pending bodily injury claims.

         4.        Motorola seeks damages for National Union’s breaches of its policies, which have

denied Motorola the benefit of the coverage it purchased. Motorola also seeks a declaration that

National Union’s excess policies have been reached based on the Ultimate Net Loss incurred to

date, as well as a declaration that National Union is liable for defense costs and settlement

amounts incurred in excess of $26 million. Finally, because National Union’s coverage positions

lack any reasonable basis in the policy language or Illinois law, and, accordingly, are vexatious

and unreasonable, Motorola seeks damages for National Union’s ongoing bad faith conduct, as

permitted under Illinois law.

                                                    THE PARTIES

         5.        Motorola is a corporation organized and existing under the laws of Delaware,

with its principal place of business in Chicago, Illinois.

         6.        National Union is a corporation organized and existing under the laws of

Pennsylvania, with its principal place of business in New York City, New York.

                                         JURISDICTION AND VENUE

         7.        This Court has jurisdiction over the claims asserted in this Complaint pursuant to

28 U.S.C. § 1332 because Motorola is not a citizen of the same state as National Union, and the

amount in controversy exceeds $75,000, exclusive of interests and costs.

         8.        Personal jurisdiction in Illinois is proper because, at all relevant times, National

Union has been licensed or authorized to sell insurance in and has transacted business in Illinois,

including selling Motorola the policies at issue in this action and failing to honor its obligations

to Motorola in Illinois. National Union also performed acts within Illinois for the purpose of




C:\Users\JP368529\Documents\Motorola_NatUnion Complaint.docx   -2-
        Case: 1:18-cv-07002 Document #: 1 Filed: 10/18/18 Page 3 of 15 PageID #:3



realizing pecuniary benefit, namely contracting to insure persons, property, or risks located in

Illinois, including collecting premiums for the policies at issue in this action.

         9.        Venue is proper in the District of the Northern District of Illinois under 28 U.S.C.

§ 1391 because a substantial part of the events and transactions giving rise to the controversy

occurred in Illinois. Among other things, National Union delivered the insurance policies at

issue to Motorola’s offices, which were and are located in this District; Motorola approved and

initiated payment of premiums for the policies from this District; and bodily injury claims for

which Motorola seeks coverage are pending in this District.

                         MOTOROLA’S 1981-1983 INSURANCE PROGRAM

         10.       Motorola’s 1981-1983 general liability insurance program incepted on July 1,

1981.

         11.       Zurich Insurance Company (“Zurich”) issued the primary general liability

insurance policy for the 1981-1983 policy period (policy number 89-54-784) (the “Zurich

Primary Policy”). The Zurich Primary Policy has a two-year policy period from July 1, 1981 to

July 1, 1983. The Zurich Primary Policy provides limits of $1 million per occurrence for bodily

injury claims. A copy of the Zurich Primary Policy is attached as Exhibit 1.

         12.       Harbor Insurance Company (“Harbor”), a CNA company, issued the first excess

policy (policy number HI 149659), for the initial period July 1, 1981 to July 1, 1982, which

provides limits of $25 million per occurrence excess of the primary policy (the “Harbor Policy”).

A copy of the Harbor Policy is attached as Exhibit 2. As discussed below, the policy period of

the Harbor policy was later extended to end on July l, 1983.

         13.       National Union issued the second excess policy (policy number 1186465) (the

“1981-1982 National Union Excess Policy”) for the period July 1, 1981 to July 1, 1982, which

provides limits of $25 million per occurrence excess of the $26 million in underlying limits (i.e.,


C:\Users\JP368529\Documents\Motorola_NatUnion Complaint.docx   -3-
       Case: 1:18-cv-07002 Document #: 1 Filed: 10/18/18 Page 4 of 15 PageID #:4



the $25 million Harbor policy and the $1 million Zurich primary policy). A copy of the 1981-

1982 National Union Excess Policy is attached as Exhibit 3.

         14.       In 1982, Motorola sought to place and purchase insurance to cover the period July

1, 1982 to July 1, 1983.

         15.       Harbor amended the Harbor Policy to extend its policy period for an additional

year, with the policy period now ending on July 1, 1983 (the “Extension Endorsement”). Exhibit

2 at 017. In other words, by virtue of that extension of the policy period, Harbor’s one-year

excess policy became a two-year excess policy (like the Zurich Primary Policy below it) that

provided $25 million in excess coverage per occurrence over a two-year period.

         16.       National Union took a different approach. Rather than extending its policy to

cover the 1982-1983 policy year, National Union issued a new one-year policy (policy number

1186389) (the “1982-1983 National Union Excess Policy”). This policy covered the period July

1, 1982 to July 1, 1983, and provided a separate $25 million per-occurrence limit for that policy

year. A copy of the 1982-1983 National Union Excess Policy is attached as Exhibit 4.

         17.       Thus, the following graphic depicts Motorola’s 1981-1983 insurance program up

to the National Union policies:
                                                                                                 $51M

                     National Union Excess Policy                 National Union Excess Policy
                            (7/1/81-7/1/82)                              (7/1/82-7/1/83)
                           $25M/occurrence                              $25M/occurrence
                                                                                                 $26M
                                                    Harbor Policy
                                                    (7/1/81-7/1/83)
                                                   $25M/occurrence
                                                                                                 $1M
                        Zurich Primary Policy (7/1/81-7/1/83) — $1M/occurrence

                1981                                           1982                          1983




C:\Users\JP368529\Documents\Motorola_NatUnion Complaint.docx   -4-
       Case: 1:18-cv-07002 Document #: 1 Filed: 10/18/18 Page 5 of 15 PageID #:5



                        THE TERMS OF THE NATIONAL UNION POLICIES

         18.       The 1981-1982 National Union Excess Policy and the 1982-1983 National Union

Excess Policy are very short and simple policies—neither is more than a few pages long.

         19.       The 1981-1982 National Union Excess Policy states that it provides a “Limit of

Liability” of “$25,000,000 Excess $25,000,000 Excess of Primary.” Exhibit 3 at 001. It then

incorporates the terms of the underlying Harbor Policy through an endorsement: “The Company

agrees with the Insured named below . . . that the insurance afforded by this policy shall follow

all the terms and conditions of Policy Number HI 149659 issued by Harbor Insurance Company

including all renewals and rewrites thereof.” Id. at 002. This type of policy is commonly

referred to as a “following-form” policy, in that it follows the form of—that is, adopts the terms

and conditions of—the identified underlying policy.

         20.       Similarly, the 1982-1983 National Union Excess Policy states that it provides a

“Limit of Liability” of “$25,000,000 each occurrence and aggregate Excess of $25,000,000 each

occurrence and aggregate Excess of primaries.” Exhibit 4 at 001.

         21.       The 1982-1983 National Union Excess Policy then incorporates the terms of the

Harbor Policy: “The Company agrees with the Insured named below . . . that the insurance

afforded by this policy shall follow all the terms and conditions of Policy Number to be advised

issued by Harbor Insurance Company including all renewals and rewrites thereof.” Id.

         22.       Thus, the coverage grant and other material terms applicable to the 1981-1982

National Union Excess Policy and the 1982-1983 National Union Excess Policy are found in the

underlying Harbor Policy.

         23.       The Harbor Policy provides that the insurer “agrees . . . to indemnify [Motorola]

for all sums which [Motorola] shall be obligated to pay by reason of the liability . . . imposed

upon [Motorola] by law . . . for damages on account of [] personal injuries . . . caused by or


C:\Users\JP368529\Documents\Motorola_NatUnion Complaint.docx   -5-
       Case: 1:18-cv-07002 Document #: 1 Filed: 10/18/18 Page 6 of 15 PageID #:6



arising out of each occurrence happening anywhere in the world during the policy period.”

Exhibit 2 at 020.

         24.       The Harbor Policy defines “Personal Injuries” to include “bodily injury, sickness,

[and] disease.” Id.

         25.       The Harbor Policy defines “Occurrence” as “an accident, including continuous

and repeated exposure to conditions, which results in personal injury . . . neither expected nor

intended from the standpoint of the Insured. With respect to personal injury . . . , all ultimate net

loss arising out of continuous or repeated exposure to substantially the same conditions shall be

considered as arising out of one occurrence.” Id.

         26.       The Harbor Policy provides that it “shall only be liable for the Ultimate Net Loss,

the excess of . . . the limits of the underlying insurances as set out in the attached scheduled in

respect of each occurrence covered by said underlying insurances.” Id.

         27.       The Harbor Policy defines “Ultimate Net Loss” as the

                   “total sum which [Motorola], or [its] Underlying Insurers as
                   scheduled, or both, become obligated to pay by reason of personal
                   injuries . . . either through adjudication or compromise, and shall
                   also include . . . all sums paid as salaries, wages, compensation,
                   fees, charges and law costs, . . . expenses for doctors, lawyers,
                   nurses and investigators and other persons, and for litigation,
                   settlement, adjustment and investigation of claims and suits which
                   are paid as a consequence of any occurrence covered hereunder.”

Id. at 020-021.

         28.       Each of the terms set forth in Paragraphs 23-27 above is incorporated into both

the 1981-1982 National Union Excess Policy and the 1982-1983 National Union Excess Policy.

See Exhibit 3 at 002 and Exhibit 4 at 001 (incorporating the terms of the Harbor Policy).




C:\Users\JP368529\Documents\Motorola_NatUnion Complaint.docx   -6-
       Case: 1:18-cv-07002 Document #: 1 Filed: 10/18/18 Page 7 of 15 PageID #:7



  THE CLEAN ROOM CLAIMS & EXHAUSTION OF THE UNDERLYING POLICIES

         29.       Beginning in 2008, Motorola was sued in a series of personal injury actions in the

Circuit Court of Cook County, Illinois, alleging that certain children of former Motorola

employees and contractors who used to work in semiconductor manufacturing facilities suffered

birth defects as a result of their parent(s) exposure to chemicals in clean rooms (the Clean Room

Actions).

         30.       Claims of certain plaintiffs have been settled. Trials of non-settled plaintiffs are

set to commence shortly. Mediations of certain plaintiffs have occurred, and mediations of other

plaintiffs are scheduled over the next few months (Judge Solganick, who is presiding over the

Clean Room Actions, ordered the parties to mediate certain actions by the end of 2018).

         31.       As is relevant here, the specific plaintiffs that either settled or continue in active

litigation who were born during the period of Motorola’s 1981-1983 insurance program are:

Angela Numkena (born January 13, 1982), Ilene Bullock (born April 20, 1983), Jason Coar (born

June 17, 1982), and Krystal Perdue (born December 22, 1981).

         32.       Each alleges personal injury during the 1981-1983 in that the plaintiffs allege that

they were exposed to chemicals in utero while their mothers worked at Motorola facilities and

were born during the 1981-1983 policy period with birth defects.

         33.       National Union has not contested that the claims of Angela Numkena, Ilene

Bullock, Jason Coar, and Krystal Perdue are covered occurrences under the 1981-1982 National

Union Excess Policy or the 1982-1983 National Union Excess Policy. National Union only

disputes the amount of Ultimate Net Loss that must be incurred to reach its policies.

         34.       Angela Numkena, Ilene Bullock, and Jason Coar all allege that their mothers

worked at the same Motorola facility—Motorola’s Mesa facility (their claims are the “Mesa

Claims”). As a result, they were exposed to “substantially the same conditions” and, therefore,


C:\Users\JP368529\Documents\Motorola_NatUnion Complaint.docx   -7-
       Case: 1:18-cv-07002 Document #: 1 Filed: 10/18/18 Page 8 of 15 PageID #:8



are treated as involving one occurrence under the terms of the Harbor Policy, which are

incorporated into the 1981-1982 National Union Excess Policy and the 1982-1983 National

Union Excess Policy. Indeed, Harbor has taken the position that these three claims all involve

one occurrence, and, accordingly, trigger only one per-occurrence limit.

         35.       Motorola and Harbor settled the claims of Angela Numkena and Ilene Bullock for

a total amount in excess of $28 million.

         36.       Defense costs in excess of $4.5 million have been incurred in defending the Mesa

Claims.

         37.       Thus, well more than $26 million in Ultimate Net Loss has been paid or incurred

for the Mesa Claims, exhausting the per-occurrence limits underlying the 1981-1982 National

Union Excess Policy and the 1982-1983 National Union Excess Policy.

         38.       Accordingly, coverage under the National Union policy has been triggered, since

Ultimate Net Loss in excess of the $26 million per occurrence has been incurred. National

Union therefore is responsible, under its policies, for defense costs, settlements, or judgments of

the remaining Mesa Claims, including, in particular, the Coar claim.

                  NATIONAL UNION’S REFUSAL TO PROVIDE COVERAGE

         39.       National Union has expressly acknowledged that more than $26 million has been

paid or incurred in Ultimate Net Loss for the Mesa Claims.

         40.       Despite this acknowledgement, National Union has refused to provide coverage to

Motorola under the 1981-1982 National Union Excess Policy and the 1982-1983 National Union

Excess Policy for amounts in excess of $26 million per occurrence.

         41.       Instead, National Union has asserted incorrect, false, and frivolous coverage

positions to deny coverage. For example, National Union has taken the position that the




C:\Users\JP368529\Documents\Motorola_NatUnion Complaint.docx   -8-
       Case: 1:18-cv-07002 Document #: 1 Filed: 10/18/18 Page 9 of 15 PageID #:9



underlying Harbor Policy provides $25 million per occurrence for each policy year (rather than

$25 million per occurrence over the two-year policy period).

         42.       There is no provision in the single, two-year Harbor Policy that states that the

“per occurrence” limits of the Harbor Policy are applied on an annual basis.

         43.       To the contrary, the Extension Endorsement extending the policy period of the

Harbor Policy for an additional year states, “In consideration of the additional premium charged

hereon, it is understood and agreed that the expiration date of this policy as stated in the

declarations is hereby amended to be as follows: July 1, 1983, 12:01 a.m. standard time at the

address of the Insured.” Exhibit 2 at 017.

         44.       Harbor has explained this provision of its policy to National Union, but National

Union has refused to accept the interpretation of the insurer that drafted the policy at issue.

         45.       The Extension Endorsement does not state that per-occurrence limits apply on an

annual basis; rather it merely extended the policy period for an additional year, resulting in the

per-occurrence limit extending for the full two-year policy period.

         46.       Furthermore, the Extension Endorsement does not use the word “occurrence”; nor

does it amend “Item 2. Limit of Liability” of the Declarations of the Harbor Policy.

         47.       National Union has also taken the incorrect and unreasonable position that

Motorola itself was obligated to provide $25 million in underlying coverage per occurrence per

year and, thus, that Motorola is required to fill a supposed $25 million “gap” to reach the

National Union policies. In other words, National Union asserts—with no justification or

support in its policy language or otherwise—that Motorola was required to purchase a separate

$25 million policy underlying National Union’s policy for the 1982-1983 policy year (a period

for which Motorola already had coverage under the Harbor Policy) and, if it failed to do so,




C:\Users\JP368529\Documents\Motorola_NatUnion Complaint.docx   -9-
      Case: 1:18-cv-07002 Document #: 1 Filed: 10/18/18 Page 10 of 15 PageID #:10



Motorola is required to pay $25 million in that year before it can reach the 1992-1983 National

Union Excess Policy.

         48.       National Union’s coverage-avoiding interpretations of the policy language are

contrary to the policy language and lack any good-faith basis.

         49.       When National Union issued the 1982-1983 National Union Excess Policy, it

agreed to provide coverage excess of the Harbor Policy.

         50.       When National Union issued 1981-1982 National Union Excess Policy and the

1982-1983 National Union Excess Policy, it also agreed to provide coverage excess of Zurich

Primary Policy.

         51.       National Union issued the 1981-1982 National Union Excess Policy and the

1982-1983 National Union Excess Policy knowing that the Zurich Primary Policy was a two-

year policy.

         52.       There is no requirement in either the 1981-1982 National Union Excess Policy or

the 1982-1983 National Union Excess Policy that the underlying policies must provide annual

per-occurrence limits. To the contrary, the National Union policies merely state that the

underlying coverage must be $25 million excess of $25 million, excess of primary.

         53.       Through the Zurich and Harbor policies, Motorola purchased $25 million “excess

of primary.”

         54.       National Union did not raise the issue of a requirement of annual per-occurrence

limits with Motorola until more than 30 years after it issued the 1982-1983 National Union

Excess Policy, and it has provided no information from its files demonstrating the existence of

any such requirement.




C:\Users\JP368529\Documents\Motorola_NatUnion Complaint.docx   -10-
      Case: 1:18-cv-07002 Document #: 1 Filed: 10/18/18 Page 11 of 15 PageID #:11



         55.       Moreover, in the more than 30 years since it issued the 1982-1983 National Union

Excess Policy, National Union has not asserted that it made a mistake or sought to reform the

1982-1983 National Union Excess Policy to incorporate this unstated requirement of annual per-

occurrence limits. And its delay in seeking reformation precludes any such claim now.

                                FIRST CAUSE OF ACTION
                     BREACH OF CONTRACT AGAINST NATIONAL UNION

         56.       Motorola repeats and re-alleges the allegations of paragraphs 1 through 55 hereof

as if they were fully set forth herein.

         57.       More than $26 million in Ultimate Net Loss has been paid or incurred for the

Mesa Claims.

         58.       The Mesa Claims constitute one occurrence under the definition of the Harbor

Policy. The Harbor Policy is in excess of the Zurich Primary Policy for the 1981-1983 policy

period, and the Harbor Policy underlies (and provides terms for) the National Union policies at

issue in this suit.

         59.       Accordingly, Ultimate Net Loss in excess of $26 million per occurrence has been

incurred for the Mesa Claims.

         60.       National Union has refused to pay any amount of Ultimate Net Loss in excess of

$26 million for the Mesa Claims.

         61.       Motorola has satisfied all conditions to coverage under the 1981-1982 National

Union Excess Policy and the 1982-1983 National Union Excess Policy.

         62.       By reason of the foregoing, National Union is in breach of its contractual

obligations under the 1981-1982 National Union Excess Policy and the 1982-1983 National

Union Excess Policy, and Motorola has incurred damages as a direct result of that breach.




C:\Users\JP368529\Documents\Motorola_NatUnion Complaint.docx   -11-
      Case: 1:18-cv-07002 Document #: 1 Filed: 10/18/18 Page 12 of 15 PageID #:12



                            SECOND CAUSE OF ACTION
                  DECLARATORY JUDGMENT AGAINST NATIONAL UNION

         63.       Motorola repeats and re-alleges the allegations of paragraphs 1 through 62 hereof

as if they were fully set forth herein.

         64.       Motorola and National Union have a dispute over the amount of Ultimate Net

Loss that must be incurred before reaching the 1981-1982 National Union Excess Policy and the

1982-1983 National Union Excess Policy.

         65.       Specifically, Motorola’s position is that the Ultimate Net Loss is measured based

on the two-year policy periods of the underlying Zurich Primary Policy and the Harbor Policy,

and that it therefore must incur $26 million in Ultimate Net Loss during the two-year policy

period of those policies to reach the National Union policies.

         66.        National Union’s position, in contrast, is that at least $26 million in Ultimate Net

Loss must be paid or incurred for each annual period of the underlying policies before its policies

can be reached, and that an amount sufficient to reach the National Union policies has not been

paid or incurred.

         67.       National Union has refused to acknowledge its coverage obligations to Motorola

for Ultimate Net Loss for the Mesa Claims, even though more than $26 million has been paid or

incurred for those claims.

         68.       Section 1 of the Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq., provides in

relevant part:

                   In a case of actual controversy within its jurisdiction, . . . any court
                   of the United States . . . may declare the rights and other legal
                   relations of any interested party seeking such declaration, whether
                   or not further relief is or could be sought. Any such declaration
                   shall have the force and effect of a final judgment or decree and
                   shall be reviewable as such.




C:\Users\JP368529\Documents\Motorola_NatUnion Complaint.docx   -12-
      Case: 1:18-cv-07002 Document #: 1 Filed: 10/18/18 Page 13 of 15 PageID #:13



         69.       Because National Union has refused to acknowledge coverage for the Mesa

Claims, an actual controversy exists by and among Motorola and National Union regarding

National Union’s coverage obligations in connection with the Mesa Claims.

         70.       Motorola therefore seeks a declaration that a sufficient amount of Ultimate Net

Loss has been paid or incurred to reach the 1981-1982 National Union Excess Policy and the

1982-1983 National Union Excess Policy for the Mesa Claims and that National Union must pay

Ultimate Net Loss incurred by Motorola in excess of $26 million.

                                     THIRD CAUSE OF ACTION
                               BAD FAITH AGAINST NATIONAL UNION

         71.       Motorola repeats and re-alleges the allegations of paragraphs 1 through 70 hereof

as if they were fully set forth herein.

         72.       National Union is willfully misinterpreting the terms of the Harbor Policy to

which National Union provides excess coverage by asserting that the Harbor Policy provides a

$25 million annual per-occurrence limit. The Harbor Policy contains no provision of any sort

stating that its per-occurrence limit applies on an annual basis.

         73.       National Union is willfully misinterpreting the terms of the 1981-1982 National

Union Excess Policy and the 1982-1983 National Union Excess Policy by asserting that those

policies require that the underlying insurance policies provide a $25 million annual per-

occurrence limit, as well as asserting that Motorola must fill some alleged “gap” in coverage if

the underlying policies do not provide $25 million per occurrence per year. The 1981-1982

National Union Excess Policy and the 1982-1983 National Union Excess Policy expressly follow

form to the Harbor Policy and therefore contain no such requirement. National Union’s assertion

that the policies contain such language lacks any reasonable basis in fact or law, and is asserted

solely for the purpose of avoiding coverage and denying Motorola the coverage it purchased.



C:\Users\JP368529\Documents\Motorola_NatUnion Complaint.docx   -13-
      Case: 1:18-cv-07002 Document #: 1 Filed: 10/18/18 Page 14 of 15 PageID #:14



          74.      National Union has advanced coverage positions unsupported by the language of

the relevant policies or applicable law, forcing Motorola to file litigation to obtain its coverage

under the 1981-1982 National Union Excess Policy and the 1982-1983 National Union Excess

Policy.

          75.      Under Illinois law, National Union conduct is “vexatious and unreasonable” and

lacks any reasonable basis, and accordingly constitutes bad faith. See 215 ILCS 5/155.

                                             JURY TRIAL DEMAND

          76.      Motorola, pursuant to Rule 38 of the Federal Rules of Civil Procedure, demands

trial by jury on all issues triable of right by a jury.

                                              PRAYER FOR RELIEF

                   WHEREFORE, Motorola respectfully prays for the following:

                   A.        Judgment in favor of Motorola and against National Union on this

Complaint, in an amount to exceed $75,000;

                   B.        A declaration that a sufficient amount of Ultimate Net Loss has been paid

or incurred to reach the 1981-1982 National Union Excess Policy and the 1982-1983 National

Union Excess Policy for the Mesa Claims;

                   C.        A declaration that National Union is liable for any Ultimate Net Loss in

excess of $26 million incurred by Motorola.

                   D.         All applicable damages available under 215 ILCS 5/155 for National

Union’s bad faith, including a statutory penalty, attorneys’ fees, costs, and pre-judgement

interest; and

                   E.        An Order awarding Motorola such other and further relief as the Court

deems just and proper, including, but not limited to, pre-judgment interest at the applicable rate

for amounts due and owing, and the costs and expenses associated with bringing this claim.


C:\Users\JP368529\Documents\Motorola_NatUnion Complaint.docx   -14-
      Case: 1:18-cv-07002 Document #: 1 Filed: 10/18/18 Page 15 of 15 PageID #:15



                                                          Motorola Solutions, Inc.


                                                            /s/ James A. White
Dated: October 18, 2018                                   James A. White
                                                          JONES DAY
                                                          77 West Wacker Drive
                                                          Chicago, IL 60601-1692
                                                          Phone: 312.782.3939
                                                          Email: jawhite@jonesday.com

                                                          Peter D. Laun (pro hac vice to be filed)
                                                          JONES DAY
                                                          2727 N. Harwood Street – Suite 600
                                                          Dallas, TX 75201
                                                          Phone: 214.969.4530
                                                          Email: pdlaun@jonesday.com

                                                          Matthew R. Divelbiss (pro hac vice to be filed)
                                                          JONES DAY
                                                          500 Grant Street – Suite 4500
                                                          Pittsburgh, PA 15219
                                                          Phone: 412.394.7297
                                                          Email: mrdivelbiss@jonesday.com




C:\Users\JP368529\Documents\Motorola_NatUnion Complaint.docx   -15-
